Citation Nr: 0808469	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-33 511	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a C2-C4 
dislocation (claimed as broken neck).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1985, with subsequent, unverified reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran presented sworn hearing testimony in support of 
his appeal before the undersigned Acting Veterans Law Judge 
during a July 2007 hearing at the RO in 
St. Petersburg, Florida.  A transcript of the hearing is of 
record and has been reviewed.


FINDINGS OF FACT

1.  The veteran sustained a dislocation of his C2-C4 vertebra 
in an automobile accident on August 31, 1986.  

2.  The veteran was not proceeding directly to or returning 
directly from required and authorized active duty for 
training or inactive duty training at the time of the 
automobile accident on August 31, 1986.


CONCLUSION OF LAW

The veteran was not on active duty for training or inactive 
duty training when the cervical spine injury occurred, and 
service connection for residuals of a C2-C4 dislocation 
(claimed as broken neck) is not warranted.  38 U.S.C.A. 
§§ 101, 106(d), 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.7(e), 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the veteran contended that he sustained a neck 
injury during active service.  During the hearing on appeal, 
however, he clarified that he had sustained a serious 
automobile accident following his discharge from active 
service, but while he was preparing to attend his weekend 
reserve training; therefore, he requests that service 
connection be granted for the residuals of this injury.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  First, proper 
notice must be provided to a claimant before the initial VA 
decision on a claim for benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Review of the veteran's claims file shows that he was 
informed of these requirements in an August 2004 letter.  
Although he has not been informed of the law and regulations 
governing the assignment of effective dates, in light of the 
disposition reached herein, the Board finds that no prejudice 
accrues to the veteran because there will be no assignment of 
initial rating or effective date in this case.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record on appeal contains private and VA medical 
evidence.  All relevant evidentiary development pertaining to 
the veteran's medical status has been accomplished.  The RO 
did not, however, verify the veteran's reserve service dates 
or the dates of his weekend assignments.  While in many 
cases, a remand would be required for this verification, in 
this case, the Board has determined that the veteran's appeal 
must be denied for other reasons.  In the analysis below, the 
Board has accepted the veteran's own statements for purposes 
of evaluating his appeal; thus no prejudice accrues to the 
veteran by virtue of the failure to verify his reserve 
service through official channels.  Thus, no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  Thus, the Board is satisfied that 
a complete and accurate resolution of the veteran's appeal 
may be reached at this point without the delay inherent in an 
unnecessary remand.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Any individual who is disabled from an injury incurred while 
proceeding directly to or returning directly from required 
and authorized active duty for training or inactive duty 
training shall be deemed to have been on active duty for 
training or inactive duty training, as the case may be, when 
the injury occurred.  VA will determine whether such 
individual was authorized or required to perform such duty 
and whether the individual was disabled from an injury so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability.  In claims for 
entitlement to benefits under this provision, the burden of 
proof is upon the claimant.  38 U.S.C.A. § 106(d); 38 C.F.R. 
§ 3.7(e).

The medical evidence of record reflects that the veteran was 
thrown from his car with loss of consciousness on the morning 
of August 31, 1986.  Elevated blood alcohol levels are shown 
in the admission report.  When admitted to the hospital, at 
6:21AM, he was essentially paralyzed below the neck.  Upon 
the application of traction to relieve the pressure caused by 
the dislocation of his C4-5 vertebra, the paralysis resolved, 
although he required surgery to stabilize the vertebra 
followed by nearly a month of hospitalization.  Recent VA 
medical records reflect that he continues to suffer from 
chronic neck pain.

During the July 2007 hearing on appeal, the veteran and his 
sister testified that he had been discharged from service in 
1985, but joined the reserves and was required to report for 
regular weekend duty.  He stated that, on the morning of the 
accident, he had worked late as a corrections officer, and 
was driving home to get his uniform to report for his reserve 
duty by the 7:00AM reporting time.  He specifically asserted 
that August 31, 1986, was a Saturday, and that he was 
required to report for reserve duty on that Saturday morning.  
He also testified that, following the accident, he was unable 
to function either in his full-time job as a corrections 
officer, or in his part-time reserve capacity, and that he 
was consequently discharged from the reserves.

The veteran's hearing testimony is deemed helpful to the 
Board and credible insofar as it comports with the evidence 
of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  However, consultation of a 1986 calendar reveals the 
veteran's recollection many years later to be faulty.  
According to any readily-available calendar, August 31, 1986 
was a Sunday, not a Saturday, as the veteran testified.  On 
this crucial point, therefore, the Board finds the veteran's 
statement that he was driving home from work to get his 
uniform for weekend reserve duty to be not credible.  Rather, 
the accident occurred late Saturday night/early Sunday 
morning; he was taken to the hospital, and was admitted at 
6:21AM on Sunday morning.  

Assuming for the sake of argument, however, that the veteran 
had in fact been driving home to get his uniform prior to 
reporting for reserve duty on Sunday morning, rather than 
Saturday morning, the Board finds that his argument still 
fails.  Plain reading of the statute and the implementing 
regulation shows that injuries incurred while proceeding 
directly to or returning directly from required and 
authorized active duty for training or inactive duty training 
shall be deemed to have been incurred during active duty for 
training or inactive duty training.  38 U.S.C.A. § 106(d); 
38 C.F.R. § 3.7(e).  In this case, however, the veteran does 
not claim to have been proceeding directly to his reserve 
assignment, rather, he claims he was driving to his home 
after performing his full-time job to prepare for his reserve 
assignment.  He thus cannot be accorded the benefits provided 
by this statute; and his residual injuries may not be awarded 
service connection, as they were not incurred while the 
veteran was proceeding directly to active duty for training 
or inactive duty training.  

The Board observes that the contemporaneous medical records 
reflecting his emergency room treatment on August 31, 1986, 
show that he had elevated blood alcohol levels upon 
admission.  This test result would raise a question as to 
misconduct, if the veteran had in fact been "proceeding 
directly" to his reserve function; however, as the Board has 
concluded, based upon the veteran's own testimony and the 
other inconsistencies in the record, that he was not 
proceeding directly to his reserve duty at the time of the 
accident, we need not reach the question of whether the 
accident involved willful misconduct.

In conclusion, the preponderance of the evidence is against 
the veteran's appeal.  Because the governing statute provides 
specifically that, in claims of this nature, the burden of 
proof is upon the claimant, the Board holds that the veteran 
has not met the burden of demonstrating his injury occurred 
while en route, or proceeding directly to, his reserve duty.  
In reaching this decision, we note, as instructed by 
38 C.F.R. § 3.7(e), that significant questions remain as to 
the hour on which the veteran began to proceed or return from 
reserve duty; the hour on which he was scheduled to arrive 
for such duty; the method of travel performed; the itinerary; 
and the manner in which the travel was performed.  The 
veteran simply has failed to prove any of these elements with 
any certainty whatsoever.  The appeal must therefore be 
denied.


ORDER

Service connection for residuals of a C2-C4 dislocation 
(claimed as broken neck) is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


